14-755-cv
Tam Vu v. Ricardo Ruiz, et al.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 21st day of January, two thousand fifteen.

PRESENT:              RALPH K. WINTER,
                      JOSÉ A. CABRANES,
                      REENA RAGGI,
                                   Circuit Judges.


TAM VU, also known as VU TAM, 1

                      Plaintiff-Appellant,

                                 v.
                                                                   No. 14-755-cv
RICARDO RUIZ, Doctor at MacDougall Walker
Correctional Institution, Utilization Review
Committee, ET AL.,

                      Defendants-Appellees,

UTILIZATION REVIEW COMMITTEE, ET AL.,

                      Defendants.


FOR PLAINTIFF-APPELLANT:                                   Tam Vu, pro se, Suffield, CT.



1 The Clerk of Court is directed to correct the docket to reflect that Appellant’s name is Tam Vu. See Tam Vu
v. LaFrance, No. 3:12-cv-1019 (DJS), 2014 WL 655285 at *1 n.1 (D. Conn. Feb. 19, 2014).
FOR DEFENDANTS-APPELLEES:                                Alayna Stone, Assistant Attorney General, for
                                                         George Jepsen, Attorney General for the State
                                                         of Connecticut, Hartford, CT.

        Appeal from a February 19, 2014 judgment of the United States District Court for the
District of Connecticut (Dominic J. Squatrito, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Appellant Tam Vu, proceeding pro se, appeals the district court=s summary judgment ruling
dismissing his claims, brought under 42 U.S.C. § 1983, for deliberate indifference to a serious
medical need. We assume the parties= familiarity with the underlying facts, the procedural history of
the case, and the issues on appeal.

        We review de novo a district court’s grant of summary judgment, with the view that
“[s]ummary judgment is appropriate only if the moving party shows that there are no genuine issues
of material fact and that the moving party is entitled to judgment as a matter of law.” Miller v.
Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We are required to resolve all
ambiguities and draw all inferences in favor of the non-movant. Terry v. Ashcroft, 336 F.3d 128, 137
(2d Cir. 2003). Summary judgment is appropriate “[w]here the record taken as a whole could not
lead a rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986).

        In order to successfully substantiate a claim for deliberate indifference, a plaintiff must
adequately show first that, objectively, “the alleged deprivation [was] sufficiently serious, in the sense
that a condition of urgency, one that may produce death, degeneration, or extreme pain exist[ed],”
and secondly that, “[s]ubjectively, the official charged with deliberate indifference . . . act[ed] with a
sufficiently culpable state of mind.” Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (citations and
internal quotation marks omitted). Here, the record and relevant case law reveal that the district
court correctly ruled that Vu’s deliberate indifference claims failed, because he did not provide
evidence showing that the defendants were made aware of serious medical needs and disregarded
those needs.

       We have considered all of Vu’s arguments and find them to be without merit. Accordingly,
we AFFIRM the judgment of the district court for the reasons stated in the district court’s well-
reasoned and thorough decision.

                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe, Clerk



                                                    2